Digitally signed by
                                                                                     Reporter of Decisions
                                                                                     Reason: I attest to the
                              Illinois Official Reports                              accuracy and integrity
                                                                                     of this document
                                                                                     Date: 2018.03.29
                                      Appellate Court                                10:43:33 -05'00'




                 Watts v. ADDO Management, L.L.C., 2018 IL App (1st) 170201



Appellate Court          KENNETH WATTS and GAVIE WOFFORD, Plaintiffs-Appellants,
Caption                  v. ADDO MANAGEMENT, L.L.C., BDJ TRUCKING CO.,
                         ADRIAN SASCA, Individually, and SENAD MUJKIC, Individually,
                         Defendants-Appellees.



District & No.           First District, Third Division
                         Docket No. 1-17-0201



Filed                    January 24, 2018



Decision Under           Appeal from the Circuit Court of Cook County, No. 2015-L-9836; the
Review                   Hon. Patricia S. Spratt, Judge, presiding.



Judgment                 Reversed and remanded.


Counsel on               Ryan A. Hagerty and Heidi B. Parker, of Asher Gittler & D’Alba,
Appeal                   Ltd., of Chicago, for appellants.

                         Lisa K. Lange, of Law Offices of Lisa K. Lange, of Chicago, for
                         appellees ADDO Management, L.L.C., and Adrian Sasca.

                         Jerome G. Silbert, P.C., of Chicago, for other appellees.
     Panel                    JUSTICE FITZGERALD SMITH delivered the judgment of the court,
                              with opinion.
                              Presiding Justice Cobbs and Justice Howse concurred in the judgment
                              and opinion.


                                               OPINION

¶1         The plaintiffs, Kenneth Watts and Gavie Wofford, appeal from the circuit court’s order
       dismissing their second amended complaint pursuant to section 2-615 of the Code of Civil
       Procedure (Code) (735 ILCS 5/2-615 (West 2014)) for failure to state a cause of action under
       the Illinois Wage Payment and Collection Act (Wage Act) (820 ILCS 115/1 et seq. (West
       2014)). The plaintiffs contend that the trial court erred when, without permitting further
       discovery, it ruled that, as a matter of law, the Wage Act does not apply to employees who,
       like Watts and Wofford, provided services outside of the state of Illinois. For the reasons that
       follow, we reverse and remand.

¶2                                         I. BACKGROUND
¶3          On September 28, 2015, the plaintiffs filed a four-count complaint against the defendants,
       ADDO Management, L.L.C. (ADDO), BDJ Trucking Company (BDJ), Adrian Sasca, and
       Senad Mujkic. After that, the plaintiffs amended their complaint twice. The second amended
       complaint alleged (1) violations of the Wage Act (820 ILCS 115/1 et seq. (West 2014)),
       (2) breach of contract, (3) unjust enrichment, and (4) quantum meruit. Because this appeal
       concerns only the dismissal of the Wage Act count, we set forth only those facts relevant to
       the resolution of that issue.
¶4          In their second amended complaint, the plaintiffs alleged that they were residents of
       Illinois and, at all relevant times, “employees” of the defendants, as that term is defined
       under section 2 of the Wage Act (820 ILCS 115/2 (West 2014)). They further alleged that the
       defendant Sasca is the owner of ADDO, a limited liability company with its principal place
       of business in Grandville, Michigan, and that the defendant Mujkic, who resides in Illinois, is
       the president and owner of BDJ, a company with its principal place of business in Illinois.
       The plaintiffs further alleged that at all relevant times Sasca (as owner and on behalf of
       ADDO) and Mujkic (for and on behalf of BDJ) had an agreement under which Sasca and
       ADDO supplied truck drivers and tractor units to BDJ for the transportation of freight, as a
       motor carrier, in return for compensation.
¶5          The plaintiffs, who are residents of Illinois, alleged that they drove trucks operated by
       ADDO for the benefit of BDJ. The plaintiffs alleged that before they were hired as truck
       drivers for ADDO, both of them were interviewed by Sasca, at BDJ’s facility in Niles,
       Illinois. Sasca agreed to pay them wages for team driving at a rate of 46 cents per mile, with
       each plaintiff receiving 23 cents per mile. After that, the plaintiffs were regularly dispatched
       from BDJ’s trucking facility in Niles, Illinois. For each trip, the plaintiffs completed trip
       reports to document the start and end dates, mileage, and trailer numbers and provided the
       reports to Sasca and BDJ at the end of each trip. BDJ provided the plaintiffs with fuel cards
       in the name of BDJ for fuel used on the trips. The plaintiffs alleged that BDJ assigned the trip


                                                  -2-
     destinations for freight pickup and that both BDJ and ADDO communicated the destinations
     for freight delivery and remained in regular contact with the plaintiffs during the trip, by way
     of cell phone. The plaintiffs received compensation through regular (weekly or biweekly)
     payroll deposits into their respective checking accounts from ADDO.
¶6       The plaintiffs further alleged that between March 20 and April 10, 2015, they made a
     total of three round trips to Portland, Oregon, for the defendants, driving 12,714 miles, for
     which they should have received $2924.22 in payment. The plaintiffs contended that they did
     not receive these “wages,” from either ADDO or BDJ, as a result of which the plaintiff,
     Wofford, resigned.
¶7       The plaintiffs alleged that the defendants qualified as “employers” under the Wage Act
     (see 820 ILCS 115/2, 13 (West 2014)) and were obligated to pay them $2924.44 in “wages”
     and that by refusing to do so they violated sections 3, 5, and 13 of the Wage Act (820 ILCS
     115/3, 5, 13 (West 2014)).
¶8       The defendants Sasca and ADDO filed a combined section 2-619.1 motion under the
     Code (735 ILCS 5/2-619.1 (West 2014)) to dismiss all counts of the plaintiffs’ complaint.
     The defendants Mujkic and BDJ did the same. With respect to the Wage Act (820 ILCS
     115/1 et seq. (West 2014)), the defendants Sasca and ADDO argued that the cause of action
     should be dismissed pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West 2014))
     because the Wage Act does not provide a cause of action against out-of-state employers, like
     themselves. In addition, Sasca and ADDO argued that the Wage Act does not apply to the
     plaintiffs’ three round-trips to Oregon, since the work performed was primarily done outside
     of Illinois. The defendants, Mujkic and BDJ made the same argument in their separate
     section 2-615 motion to dismiss (735 ILCS 5/2-615 (West 2014)) the Wage Act count. In
     addition, they asserted that they were not “employers” under the Wage Act because, under
     the allegations in the plaintiffs’ second amended complaint, the plaintiffs were hired,
     managed, and regularly paid by Sasca and ADDO and, aside from using BDJ’s trucking
     facility in Niles, Illinois, had no direct or indirect dealings with Mujkic and BDJ. In addition,
     Mujkic and BDJ argued that they had no control over the plaintiffs’ routes, nor any authority
     to fire the plaintiffs. In support, Mujkic attached an affidavit attesting to the same.
¶9       The trial court granted the defendants’ section 2-615 motions to dismiss (735 ILCS
     5/2-615 (West 2014)), finding that the facts alleged in the plaintiffs’ second amended
     complaint were insufficient to state a cause of action under the Wage Act (820 ILCS 115/1
     et seq. (West 2014)). In doing so, the court took judicial notice of the fact that the distance to
     Portland is 2110 miles and, of that, only 168 miles would be driven within Illinois, which
     was approximately 8% of the route. As such, at 46 cents per mile as team drivers, or 23 cents
     per mile for each, only $231.84 of the wages claimed by the plaintiffs respectively would be
     for work performed in Illinois. Under these alleged facts, the trial court concluded that an
     insufficient amount of the work was performed in Illinois to bring the plaintiffs’ claims
     within the purview of the Wage Act (820 ILCS 115/1 (West 2014)). The court therefore
     found that the plaintiffs could not allege any set of facts to state a claim upon which they
     could recover and therefore dismissed the Wage Act count with prejudice. 1 The plaintiffs


         1
          The plaintiffs subsequently agreed to the dismissal of their remaining counts without prejudice,
     and the court entered an order stating that its findings were “final and appealable.”

                                                   -3-
       now appeal.

¶ 10                                           II. ANALYSIS
¶ 11        It is axiomatic that a section 2-615 motion to dismiss tests the legal sufficiency of the
       complaint based on defects apparent on its face. Doe-3 v. McLean County Unit District No. 5
       Board of Directors, 2012 IL 112479, ¶ 15. In reviewing the grant of a section 2-615 motion
       to dismiss, we must determine whether the facts alleged in the complaint, viewed in the light
       most favorable to the plaintiff and taking all well-pleaded facts and all reasonable inferences
       that may be drawn from those facts as true, are sufficient to state a cause of action upon
       which relief may be granted. Doe-3, 2012 IL 112479, ¶ 16; Winters v. Wangler, 386 Ill. App.
       3d 788, 793 (2008); see also In re Estate of Powell, 2014 IL 115997, ¶ 12. In ruling on a
       section 2-615 motion, the court may only consider (1) those facts apparent from the face of
       the pleadings, (2) matters subject to judicial notice, and (3) judicial admissions in the record.
       Gillen v. State Farm Mutual Automobile Insurance Co., 215 Ill. 2d 381, 385 (2005). “[A]
       cause of action should not be dismissed pursuant to section 2-615 unless it is clearly apparent
       that no set of facts can be proved that would entitle the plaintiff to recovery.” Marshall v.
       Burger King Corp., 222 Ill. 2d 422, 429 (2006); see also Powell, 2014 IL 115997, ¶ 12. Our
       review of the trial court’s grant of a section 2-615 motion to dismiss is de novo. Doe-3, 2012
       IL 112479, ¶ 15.
¶ 12        The purpose of the Wage Act is to provide Illinois employees with a cause of action for
       the timely and complete payment of earned wages or final compensation. Majmudar v. House
       of Spices (India), Inc., 2013 IL App (1st) 130292, ¶ 11 (citing Andrews v. Kowa Printing
       Corp., 351 Ill. App. 3d 668, 675 (2004), aff’d, 217 Ill. 2d 101 (2005), People ex rel.
       Department of Labor v. Tri State Tours, Inc., 342 Ill. App. 3d 842, 845 (2003), and Khan v.
       Van Remmen, Inc., 325 Ill. App. 3d 49, 59 (2001)); see also Armstrong v. Hedlund Corp., 316
       Ill. App. 3d 1097, 1107 (2000) (the Wage Act’s purpose is “to insure the prompt and full
       payment of wages due workers at the time of separation from employment, either by
       discharge, layoff or quitting”); Glass v. Kemper Corp., 133 F.3d 999, 1000 (7th Cir. 1998)
       (the Wage Act’s “evident purpose is to protect employees in Illinois from being stiffed by
       their employers” (emphasis omitted)).
¶ 13        Section 1 of the Wage Act states that it “applies to all employers and employees in this
       State, including employees of units of local government and school districts, but excepting
       employees of the State or Federal Governments.” (Emphasis added.) 820 ILCS 115/1 (West
       2014).
¶ 14        To state a claim under the Wage Act, a plaintiff must plead that (1) he had an
       employment agreement with the employer that required the payment of wages or final
       compensation and (2) the defendants were employers under the Wage Act. See
       Landers-Scelfo v. Corporate Office Systems, Inc., 356 Ill. App. 3d 1060, 1067 (2005) (citing
       820 ILCS 115/2, 3, 5 (West 2002)). Section 2 of the Wage Act defines “employer” to include
                 “any individual, partnership, association, corporation, limited liability company,
                 business trust, employment and labor placement agencies where wage payments are
                 made directly or indirectly by the agency or business for work undertaken by
                 employees under hire to a third party pursuant to a contract between the business or
                 agency with the third party, or any person or group of persons acting directly or


                                                   -4-
               indirectly in the interest of an employer in relation to an employee, for which one or
               more persons is gainfully employed.” 820 ILCS 115/2 (West 2014).
       Section 13 of the Wage Act states: “[A]ny officers of a corporation or agents of an employer
       who knowingly permit such employer to violate the provision of this Act shall be deemed to
       be the employers of the employees of the corporation.” 820 ILCS 115/13 (West 2014).
¶ 15       Our courts have previously held that because of the deliberate breadth of the Wage Act’s
       definition of “employer,” the “necessity to plead that a defendant is an employer does not add
       any requirement beyond what is necessary to plead the existence of an employment
       agreement.” Landers-Scelfo, 356 Ill. App. 3d at 1067. Because such an agreement can be
       “entirely implicit,” to plead its existence, a plaintiff need only allege that “an entity paid a
       worker according to a demonstrable formula for work done” so as to “raise an inference that
       the entity and the worker had an employment agreement that embodied the formula.”
       Landers-Scelfo, 356 Ill. App. 3d at 1067.
¶ 16       On appeal, the plaintiffs contend the trial court erred when it held that they failed to state
       a cause of action under the Wage Act because the majority of the work they performed was
       not performed inside Illinois. The plaintiffs contend that the Wage Act applies to all Illinois
       employers and employees, regardless of how much of the employee’s work is performed
       inside this state. In support, they point out that both the plain language of the statute and the
       recently amended administrative regulations of the Illinois Department of Labor place no
       limitation on the amount of work that an Illinois employee must perform within the state so
       as avail himself of the Wage Act’s protections. For the reasons that follow, we agree.
¶ 17       The primary objective of statutory construction is to give effect to the true intent of the
       legislature. People v. Fort, 2017 IL 118966, ¶ 20. Because legislative intent is best
       determined from the language of the statute itself, where the language is plain and
       unambiguous, it must be applied without resort to other aids of construction, and we may not
       read into it exceptions, limitations, or other conditions. Fort, 2017 IL 118966, ¶ 20. “Where a
       statute is ambiguous, however, courts will give substantial weight and deference to an
       interpretation by the agency charged with the administration and enforcement of the statute.”
       Castro v. Police Board, 2016 IL App (1st) 142050, ¶ 30. “A court will not substitute its own
       construction of a statutory provision for a reasonable interpretation adopted by the agency
       charged with the statute’s administration.” (Internal quotation marks omitted.) Castro, 2016
       IL App (1st) 142050, ¶ 30.
¶ 18       The Wage Act contains no provision stating that a plaintiff must perform a certain
       amount of work in Illinois in order to be covered under the Wage Act. Instead, section 1 only
       states that the Wage Act applies to “all employers and employees in this State.” 820 ILCS
       115/1 (West 2014). The Wage Act, however, does not define the phrase “in this State.” See
       Elsener v. Brown, 2013 IL App (2d) 120209, ¶ 58. Because it is apparent from the parties’
       arguments that this phrase can be ambiguously construed, we turn to the relevant agency’s
       interpretation for guidance.
¶ 19       Under the Wage Act, the Director of Labor is authorized to “promulgate rules and
       regulations necessary to administer and enforce the provision of this Act.” 820 ILCS 115/12
       (West 2014). Prior to 2014, the regulations promulgated by the Department of Labor to
       enforce the Wage Act (the agency regulations) heavily relied on the amount of work
       performed inside Illinois in determining whether the Wage Act should apply. See 56 Ill.
       Adm. Code 300.440, adopted at 16 Ill. Reg. 13828 (eff. Sept. 1, 1992). Subsection (a) of the

                                                   -5-
       old regulations stated that the Wage Act did not apply when the claim concerned “sporadic
       work performed in Illinois for an employer located outside of Illinois.” 56 Ill. Adm. Code
       300.440(a), adopted at 16 Ill. Reg. 13828 (eff. Sept. 1, 1992). Subsection (b) provided that
       the Wage Act did not apply against an employer located within Illinois when the employee’s
       permanent work station was outside of Illinois and when the employee performed a
       “substantial portion” of his duties outside of Illinois. 56 Ill. Adm. Code 300.440(b), adopted
       at 16 Ill. Reg. 13828 (eff. Sept. 1, 1992). Likewise, subsection (c) contained language related
       to an employee’s performance of a “substantial portion” of his duties outside of Illinois. 56
       Ill. Adm. Code 300.440(c), adopted at 16 Ill. Reg. 13828 (eff. Sept. 1, 1992).
¶ 20        However, in 2014, the agency’s regulations were amended, eliminating any reference to
       the amount of work required to be performed in Illinois before the Wage Act could be
       applied, and explicitly acknowledging that work performed outside of Illinois could be
       protected under the Wage Act. See 56 Ill. Adm. Code 300.440, amended at 38 Ill. Reg.
       18517 (eff. Aug. 22, 2014). The new regulations state in pertinent part:
                    “(a) The phrase ‘in this State’ as used in the Act does not exclude entities
                physically situated outside the State of Illinois. An employer or employee, to be ‘in
                this State,’ need not have residency in this State. An officer or agent need not be
                physically present in order to be regarded as ‘in this State’ for purposes of jurisdiction
                under the Act.
                    (b) The Department will assert jurisdiction over a claim when the work was
                performed in Illinois for an Illinois employer, regardless of where the employee
                resides.
                    (c) The Department will assert jurisdiction over a claim when the work was
                performed in Illinois for an employer that may have residency outside the State if the
                employer has sufficient contacts in the State, such as performing substantial business
                in the State, maintaining a principal place of business in the State, marketing its
                services in the State or maintaining a registered agent within the State.
                    (d) If the work is performed outside the State of Illinois, the employer must be
                located in Illinois in order for the Department to assert jurisdiction over the claim.
                    (e) The Department will exercise personal jurisdiction over a nonresident
                individual when the person is an officer, director or agent of a corporation organized
                under Illinois law having a principal place of business or presence in the State and
                when there are sufficient contacts within the State.” (Emphasis added.) 56 Ill. Adm.
                Code 300.440 (2014).
¶ 21        Under the aforementioned regulations, it is clear that the Wage Act’s application is not
       limited to any specific quantum of work performed in Illinois but, in fact, may apply in
       certain circumstances even where all of the work is performed outside of this state. 56 Ill.
       Adm. Code 300.440(d) (2014). As such, the trial court’s calculation of the percentage of
       work performed by the plaintiffs in Illinois for the three trips to Oregon, for which they
       alleged they were owed “wages,” was improper and provided an inadequate ground for
       dismissal of the Wage Act count.
¶ 22        In coming to this decision, we have considered but are unpersuaded by the defendants’
       citation to a passage on the Department of Labor’s website, which they purport affirmatively
       establishes that the plaintiffs have no cause of action under the Wage Act. The passage is part


                                                    -6-
       of the “Wage Payment and Collection Act F[requently] A[sked] Q[uestions]” section (FAQ
       section) and, under the question “Who is covered by the Wage Payment and Collection Act,”
       states, in pertinent part: “The work has to be performed in Illinois for an employee to make a
       claim under the Act. For example, a truck driver that lives in Illinois but travels throughout
       the United States to perform their work is likely not covered by the Act.” Wage Payment and
       Collection Act FAQ, Illinois Department of Labor, https://www.illinois.gov/idol/FAQs/
       Pages/wage-payment-faq.aspx#qst2 (last visited Mar. 26 (2018)).
¶ 23       Contrary to the defendants’ assertion, this single passage from the website’s FAQ section
       is hardly dispositive. The FAQ section provides only a cursory explanation of the
       applicability of the Wage Act to lay persons, and does not detail every scenario contemplated
       under the Wage Act and interpreted by the agency’s clear and detailed regulations. As such,
       to the extent that the website’s FAQ section conflicts with the agency’s regulations, the
       agency’s regulations control, and the website does not apply. What is more, the passage from
       the website cited to by the defendants nowhere affirmatively provides that truck drivers
       performing work outside of Illinois are never covered under the Wage Act; rather it states
       that such drivers are “likely” not covered under the Wage Act. The website provides no
       guidance as to the type or amount of work that would have to be performed in Illinois for the
       truck drivers to be more “likely” to avail themselves of the protections of the Wage Act.
       Accordingly, we find the defendants’ citation to the website unavailing and instead rely on
       the agency’s comprehensive and explicit regulations. Under those regulations, we find that
       the Wage Act’s applicability does not involve the consideration of the percentage of work
       performed by Illinois employees inside Illinois.
¶ 24       Since we have determined that the trial court’s decision was made on an improper basis,
       we must nonetheless consider whether the plaintiffs’ second amended complaint sufficiently
       alleged the requisite elements of a Wage Act claim so as to permit them to proceed with this
       cause of action, past the pleadings stage. See Landers-Scelfo, 356 Ill. App. 3d at 1067 (to
       state a cause of action under the Wage Act, the plaintiffs were required to plead that they
       (1) had an employment agreement with the employer that required the payment of wages or
       final compensation and (2) that the defendants were employers under the Wage Act).
¶ 25       In the present case, the plaintiffs alleged that they are Illinois residents and that they were
       hired by Sasca and ADDO to work for Mujkic and BDJ, for which they are owed wages.
       They further alleged that all four defendants were employers under the Wage Act. With
       respect to the defendants BDJ and Mujkic, the plaintiffs alleged that under section 13 of the
       Wage Act, Mujkic and BDJ, as agents of Sasca and ADDO, permitted Sasca and ADDO to
       violate the provisions of the Wage Act, by not paying them the requisite “wages,” so as “to
       be deemed employers” under the Wage Act. See 820 ILCS 115/13 (West 2014). In that
       respect, the plaintiffs alleged that at all relevant times BDJ was an Illinois company with its
       principal place of business in Illinois and that Mujkic, who resides in Illinois, was the
       president and owner of the company. The plaintiffs alleged that BDJ and Mujkic had an
       agreement under which they permitted Sasca to use their Niles, Illinois, facility to recruit the
       plaintiffs and to store ADDO’s trucks there. In addition, the plaintiffs alleged that they were
       always dispatched from BDJ’s Illinois facility, that BDJ and Mujkic provided them with fuel
       cards for use on their trips, that BDJ assigned trip pickups and destinations, and that BDJ
       continued to communicate with them to resolve any problems encountered during those trips.
       They further alleged that after they completed the trips to Oregon they were not paid by

                                                    -7-
       either ADDO or BDJ. Taking as we must the plaintiffs’ well-pleaded allegations and all
       inferences arising therefrom as true, we are compelled to conclude that the plaintiffs
       sufficiently pleaded that Mujkic and BDJ acted as ADDO’s and Sasca’s agents, so as to
       trigger the application of section 13 of the Wage Act (820 ILCS 115/13 (West 2014)).
       Accordingly, regardless of the amount of work the plaintiffs performed in Illinois, the
       plaintiffs have sufficiently pleaded facts necessary to survive a section 2-615 motion to
       dismiss as to BDJ and Mujkic. See 56 Ill. Adm. Code 300.440(d) (2014) (“If the work is
       performed outside the State of Illinois, the employer must be located in Illinois in order for
       the Department to assert jurisdiction over the claim.” (Emphasis added.)).
¶ 26        The same is true of the plaintiff’s cause of action against Sasca and ADDO. While it is
       true that ADDO is a limited liability company with its principal place of business in
       Michigan, the agency’s regulations make clear that the Wage Act can apply to out-of-state
       employers, where the work is performed in Illinois and the employer has “sufficient contacts
       in the State.” 56 Ill. Adm. Code 300.440(c) (2014). In this context, our courts have
       previously held that “a corporation with no headquarters or physical presence in Illinois can
       still qualify as ‘[an Illinois] employer’ under the Wage Act,” where the plaintiffs make
       allegations of sufficient contacts with the state. Elsener v. Brown, 2013 IL App (2d) 120209,
       ¶ 60 (citing Khan, 325 Ill. App. 3d at 60); see also Musso v. Excellence in Motivation, Inc.,
       No. 10 C 3236, 2010 WL 3385452, at *2 (N.D. Ill. Aug. 24, 2010) (holding that Illinois
       courts “expressly left open the possibility that *** a foreign corporation could be considered
       an Illinois employer.” (Emphasis omitted.)).
¶ 27        In their pleadings, the plaintiffs alleged that they performed work in Illinois for Sasca and
       ADDO for the benefit of BDJ.2 In that respect, they alleged that defendants Sasca and
       ADDO had a contract with Mujkic and BDJ, who operated a business in Illinois for ADDO
       to supply trucks and drivers to BDJ for the transportation of freight. The plaintiffs alleged
       that at all relevant times, Sasca and ADDO were physically storing their trucks in BDJ’s
       trucking yard in Illinois. In addition, the defendant Sasca was physically present in Illinois
       and used BDJ’s trucking facility to recruit and set the terms of employment (including
       wages) with both of the plaintiffs. Throughout the two-year employment, the drivers were
       dispatched from BDJ’s facility in Illinois, but ADDO communicated the destination of trips
       and remained in regular contact with the plaintiffs during those trips, by way of cell phone.
       Because at this stage of proceedings we are required to take all well-pleaded facts in the
       plaintiffs’ complaint and inferences therefrom as true, we are compelled to conclude that the
       plaintiffs sufficiently alleged Sasca’s and ADDO’s contacts with Illinois and in-state activity,
       so as to be permitted to proceed with their claim. See Doe-3, 2012 IL 112479, ¶ 16.
¶ 28        For these reasons, we conclude that the trial court’s order dismissing the plaintiffs’ cause
       of action was improper.
¶ 29        In coming to this decision, we have reviewed the federal decisions in Glass, 113 F.3d at
       1000-01, and Cohan v. Medline Industries, Inc., 170 F. Supp. 3d 1162, 1175 (N.D. Ill. 2016),
       relied upon by the trial court and cited by the defendants, and find them inapposite.


           2
             In this respect, we note that, as explained above, the amount of work the plaintiffs performed in
       Illinois is irrelevant. The agency’s regulations clearly provide that the plaintiffs need only allege that
       they did perform work inside the state, which they did. See 56 Ill. Adm. Code 300.440(c) (2014).

                                                       -8-
¶ 30       Neither of those cases involved an Illinois employee. In Glass, the court refused to apply
       the Wage Act to a non-Illinois resident, who performed all of his work outside of Illinois, in
       Spain. Glass, 113 F.3d at 1000-01. Similarly, in Cohan, the court refused to apply the Wage
       Act to a New York resident who travelled to Illinois only a few days out of the year for
       training. See Cohan, 170 F. Supp. 3d at 1174-75. By contrast, in the present case, it is
       undisputed that the plaintiffs were Illinois residents and that the work they performed
       originated and ended in Illinois. In addition, unlike the present case, both Glass and Cohan
       were decided on summary judgment, with the parties benefiting from discovery and making a
       full factual record. In contrast, here, the cause of action was prematurely dismissed at the
       pleading stage.

¶ 31                                    III. CONCLUSION
¶ 32      For all of the aforementioned reasons, we reverse the judgment of the circuit court and
       remand for further proceedings.

¶ 33      Reversed and remanded.




                                                  -9-